Exhibit 10.2

 

Execution version

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated April 15, 2016, is by and
between Verastem, Inc. (the “Company”), a Delaware corporation with its
principal place of business at 117 Kendrick Street, Suite 500, Needham, MA
02494, and Greg Berk (the “Executive”) of 133 Claybrook Road, Dover,
Massachusetts  02030.

 

WHEREAS, the Executive has certain experience and expertise that qualify him to
provide management direction and leadership for the Company.

 

WHEREAS, the Company wishes to employ the Executive to serve as its Chief
Medical Officer.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company offers and the Executive accepts
employment upon the following terms and conditions:

 

1.           Position and Duties.  Upon the terms and subject to the conditions
set forth in this Agreement, the Company hereby offers and the Executive hereby
accepts employment with the Company to serve as its Chief Medical Officer,
reporting to the Company’s President and Chief Executive Officer.  The Executive
agrees to perform the duties of the Executive’s position and such other duties
as reasonably may be assigned to the Executive by the President and Chief
Executive Officer from time to time.  The Executive also agrees that while
employed by the Company, the Executive will devote one hundred percent (100%) of
the Executive’s business time and the Executive’s reasonable commercial efforts,
business judgment, skill and knowledge exclusively to the advancement of the
business and interests of the Company and to the discharge of the Executive’s
duties and responsibilities for it; provided, that, the Executive shall be
entitled to serve on at least three scientific advisory boards as long as such
service does not materially interfere or adversely conflict with the Executive’s
duties and responsibilities hereunder.   Subject to prior approval of the
President and Chief Executive Officer, with such approval not to be unreasonably
withheld, the Executive may join the board of directors of one company.

 

2.           Compensation and Benefits.  During the Executive’s employment, as
compensation for all services performed by the Executive for the Company and
subject to his performance of his duties and responsibilities for the Company,
pursuant to this Agreement or otherwise, the Company will provide the Executive
the following pay and benefits:

 

(a)          Base Salary; Annual Bonus.  The Company will pay the Executive a
base salary at the rate of Four Hundred Thousand Dollars ($400,000) per
year.  Such amount shall be payable in accordance with the regular payroll
practices of the Company for its executives, as in effect from time to time, and
subject to increase from time to time by the Board of Directors of the Company
(the “Board”) in its discretion (such base salary as may be increased, the “Base
Salary”).  The Executive shall have the opportunity to earn an annual target
bonus, which shall not be prorated for the initial partial year of employment,
measured against performance criteria to be determined by the Board (or a
committee thereof) of 40% of the Executive’s then current annual Base Salary,
with the actual amount of the bonus, if any, to be reasonably determined by the
Board (or a committee thereof).  Any bonus amount payable by the Company, if
any, shall be paid no later than March 15 of the year following the year in
which such bonus is earned. The Executive must remain employed through the last
day of the year for which the bonus is earned in order to be eligible to receive
any bonus.

 

(b)          Stock Options. 

 

i.          No later than April 30, 2016, the Company will grant the Executive a
stock option to purchase 370,000 shares of the Company’s Common Stock at fair
market value on the date of grant.  The stock option will

-  2  -

--------------------------------------------------------------------------------

 



vest over four years at the rate of 25% on the one year anniversary of the
Executive’s date of hire subject to his continuing employment with the Company,
and no shares shall vest before such date, except as provided below.  The
remaining shares shall vest quarterly over the next three years in equal
quarterly amounts subject to the Executive’s continuing employment with the
Company, except as noted below.  The stock option shall be subject to the terms
of the Company’s equity plan, the Company’s standard option award agreement, and
any applicable shareholder and/or option holder agreements and other
restrictions and limitations generally applicable to common stock of the Company
or equity awards held by Company executives or otherwise imposed by law.

 

ii.          Subject to Board approval at the Company’s June 2016 Board meeting,
and subject to the Executive’s continuing employment with the Company through
the date of grant, the Company will grant the Executive an additional stock
option to purchase 92,500 shares of the Company’s Common Stock at fair market
value on the date of grant.  The stock option will vest, subject to the
Executive’s continuing employment with the Company, upon the occurrence of
certain Company performance milestones reasonably determined by the Board (or a
committee thereof) following consultation with the Executive.  The stock option
shall be subject to the terms of the Company’s equity plan, the applicable
option award, and any applicable shareholder and/or option holder agreements and
other restrictions and limitations generally applicable to common stock of the
Company or equity awards held by Company executives or otherwise imposed by law.

 

(c)          Participation in Employee Benefit Plans.  The Executive will be
eligible to participate in all Employee Benefit Plans from time to time in
effect for employees of the Company generally, except to the extent such plans
are duplicative of benefits otherwise provided the Executive under this
Agreement (e.g., severance pay) or under any other agreement.  The Executive’s
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies.  The Company may alter, modify, add to or
delete its Employee Benefit Plans at any time as it, in its sole judgment,
determines to be appropriate, without recourse by the Executive.  For purposes
of this Agreement, “Employee Benefit Plan” shall have the meaning ascribed to
such term in Section 3(3) of ERISA, as amended from time to time.

 

(d)          Vacation.    The Executive will be eligible for  three weeks paid
vacation per year (or such greater amount as is generally made available to the
Company’s executive officers) in accordance with the Company’s policies from
time to time in effect and receive paid holidays in accordance with the Company
holiday schedule.  Vacation may be taken at such times and intervals as the
Executive shall determine, subject to the business needs of the





--------------------------------------------------------------------------------

 



Company, and otherwise shall be subject to the policies of the Company, as in
effect from time to time.

 

(e)          Business Expenses.  The Company will pay or reimburse the Executive
for all reasonable business expenses incurred or paid by the Executive in the
performance of his duties and responsibilities for the Company, subject to any
maximum annual limit and other restrictions on such expenses set by the Company
and to such reasonable substantiation and documentation as it may specify from
time to time.   .  Any such payment or reimbursement, including with respect to
legal fees set forth below, that would constitute nonqualified deferred
compensation subject to Section 409A of the Internal Revenue Code (including the
regulations promulgated thereunder, “Section 409A”) shall be subject to the
following additional rules: (i) no payment or reimbursement of any such expense
shall affect the Executive’s right to reimbursement of any other such expense in
any other taxable year; (ii) payment or reimbursement of the expense shall be
made, if at all, not later than the end of the calendar year following the
calendar year in which the expense was incurred; and (iii) the right to payment
or reimbursement shall not be subject to liquidation or exchange for any other
benefit.

 

3.          Confidential Information, Non-Competition and Proprietary
Information; The Executive has executed or will execute within five (5) days
following the date hereof the Company’s standard Employee Non-Solicitation,
Non-Competition, Confidential Information and Inventions Assignment Agreement.  
 It is understood and agreed that a material breach by the Executive of the
Employee Non-Solicitation, Non-Competition, Confidential Information and
Inventions Assignment Agreement shall constitute a material breach of this
Agreement. 

 

4.          Termination of Employment.  The Executive’s employment under this
Agreement shall continue until terminated pursuant to this Section 4.

 

(a)          The Company may terminate the Executive’s employment for “Cause”
upon written notice to the Executive received setting forth in reasonable detail
the nature of the Cause.  The following shall constitute Cause for termination:
(i) the Executive’s willful failure to perform, or gross negligence in the
performance of, the Executive’s material duties and responsibilities to the
Company or its Affiliates which is not remedied within ten (10) days of written
notice thereof; (ii) material breach by the Executive of any material provision
of this Agreement or any other agreement with the Company or any of its
Affiliates which is not remedied within ten (10)) days of written notice
thereof; (iii) fraud, embezzlement or other dishonesty with respect to the
Company or any of its Affiliates, taken as a whole, which, in the case of such
other dishonesty, causes or could reasonably be expected to cause material harm
to the Company or any of its Affiliates, taken as a whole; or (iv) the
Executive’s conviction of a felony.

 

(b)          The Company may terminate the Executive’s employment at any time
other than for Cause upon written notice to the Executive.

 

(c)          The Executive may terminate his employment hereunder for Good
Reason by providing notice to the Company of the condition giving rise to the
Good Reason no later than ninety (90) days following the occurrence of the
condition, by giving the Company thirty (30) days to remedy the condition and by
terminating employment for Good Reason within thirty (30) days thereafter if the
Company fails to remedy the condition.    For purposes of this Agreement,





--------------------------------------------------------------------------------

 



“Good Reason” shall mean, without the Executive’s consent, the occurrence of any
one or more of the following events: (i) material diminution in the nature or
scope of the Executive’s responsibilities, duties or authority, provided that in
the absence of a Change of Control neither (x) the Company’s failure to continue
the Executive’s appointment or election as a director or officer of any of its
Affiliates nor (y) any diminution in the nature or scope of the Executive’s
responsibilities, duties or authority that is reasonably related to a diminution
of the business of the Company or any of its Affiliates shall constitute “Good
Reason”; (ii) a material reduction in the Executive’s Base Salary other than one
temporary reduction of not more than 120 days and not in excess of 20% of the
Executive’s Base Salary in connection with and in proportion to a general
reduction of the base salaries of the Company’s executive officers; (iii)
failure of the Company to provide the Executive the salary or benefits in
accordance with Section 2 hereof after thirty (30) days’ notice during which the
Company does not cure such failure; or (iv) relocation of the Executive’s office
more than forty (40) miles from the location of the Company’s principal offices
as of the date of Executive’s hire.

 

(d)          The Executive may terminate his employment with the Company other
than for Good Reason at any time upon one month’s notice to the Company.  In the
event of termination of the Executive’s employment in accordance with this
Section 4(d), the Board may elect to waive the period of notice, or any portion
thereof, and, if the Board so elects, the Company will pay the Executive his
then current Base Salary for the period so waived.

 

(e)          This Agreement shall automatically terminate in the event of the
Executive’s death during employment.    The Company may terminate the
Executive’s employment, upon notice to the Executive, in the event the Executive
becomes disabled during employment and, as a result, is unable to continue to
perform substantially all of his material duties and responsibilities under this
Agreement for one-hundred and fifty (150) days during any period of three
hundred and sixty-five (365) consecutive calendar days.    If any question shall
arise as to whether the Executive is disabled to the extent that the Executive
is unable to perform substantially all of his material duties and
responsibilities for the Company and its Affiliates, the Executive shall, at the
Company’s request and expense, submit to a medical examination by a physician
selected by the Company to whom the Executive or the Executive’s guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue.  If such a question arises and the Executive fails to
submit to the requested medical examination, the Company’s determination of the
issue shall be binding on the Executive.

 

5.          Severance Payments and Other Matters Related to Termination.

 

(a)          Termination pursuant to Section 4(b) or 4(c). 

 

i.          Except as provided in Section 5(c) below, in the event of
termination of the Executive’s employment either by the Company other than for
Cause pursuant to Section 4(b) of this Agreement or by the Executive for Good
Reason pursuant to Section 4(c) of this Agreement, the Company shall pay the
Executive 9/12 of the Executive’s Base Salary in a lump sum on the Payment
Commencement Date.

 

ii.          Except as provided in Section 5(c) below, in the event of
termination of the Executive’s employment either by the Company other than for
Cause pursuant







--------------------------------------------------------------------------------

 



to Section 4(b) of this Agreement or by the Executive for Good Reason pursuant
to Section 4(c) of this Agreement, if the Executive (including any family
members) is participating in the Company’s group health plan and/or dental plan
at the time the Executive’s employment terminates, the Company will pay the
Executive a lump sum cash amount equal to nine times the full monthly premium
cost of that  participation, as determined on the date of termination, , payable
in a lump sum on the Payment Commencement Date.  The Company will also pay the
Executive on the date of termination any Base Salary earned but not paid through
the, date of termination.  In addition, the Company will pay the Executive any
bonus which has been awarded to the Executive, but not yet paid on the date of
termination of his employment, payable in a lump sum at such time when bonuses
are paid to executives of the Company generally in accordance with the timing
rules of Section 2(a). 

 

iii.          Any obligation of the Company to provide the Executive severance
payments or other benefits under this Section 5(a) is conditioned on the
Executive’s signing, returning and not revoking an effective release of claims
in the form attached hereto as Exhibit A (the “Employee Release”) within the
deadline specified therein (and in all events within 60 days following the
termination of the Executive’s employment), which release shall not apply to (i)
claims for indemnification in the Executive’s capacity as an officer or director
of the Company under the Company’s Certificate of Incorporation, By-laws or
agreement, if any, providing for director or officer indemnification, (ii)
rights to receive insurance coverage and payments under any policy maintained by
the Company and (iii) rights to receive retirement benefits that are accrued and
fully vested at the time of the Executive’s termination and rights under such
plans protected by ERISA. 

 

(b)          Termination other than pursuant to Section 4(b) or 4(c).    In the
event of any termination of the Executive’s employment, other than a termination
by the Company pursuant to Section 4(b) of this Agreement or a termination by
the Executive for Good Reason pursuant to Section 4(c) of this Agreement, the
Company will pay the Executive any Base Salary earned but not paid through the
date of termination and pay for any vacation time accrued but not used to that
date.  In addition, the Company will pay the Executive any bonus which has been
awarded to the Executive, but not yet paid on the date of termination of the
Executive’s employment, at such time when bonuses are paid to executives of the
Company generally in accordance with the timing rules of Section 2(a).  The
Company shall have no other payment obligations to the Executive under this
Agreement.

 

(c)          Upon a Change of Control.

 

i.          If, within ninety (90) days prior to a Change of Control or within
eighteen (18) months following a Change of Control (as defined in Section 6
hereof), the Company or any successor thereto terminates the Executive’s
employment other than for Cause pursuant to Section 4(b) of this Agreement, or
the Executive terminates his employment for Good Reason pursuant to Section 4(c)
of this Agreement, then, in lieu of any payments to the Executive or on the
Executive’s behalf under Section 5(a) hereof, (i) all of the Executive’s then
remaining unvested options, restricted stock and restricted stock units which,
by their terms, vest only based on the passage of time (disregarding any
acceleration of the vesting of such options,





--------------------------------------------------------------------------------

 



restricted stock or restricted stock units based on individual or Company
performance) shall (notwithstanding anything to the contrary in Section 2(b) of
this Agreement) remain outstanding and eligible to vest until the Payment
Commencement Date and, subject to Section 5(c)(iii), automatically become fully
vested as of the Payment Commencement Date and (ii) the Company shall pay, on
the Payment Commencement Date, a lump sum payment equal to the Executive’s Base
Salary; provided, however, that if such termination occurs prior to a Change of
Control, such severance payments shall be made at the time and in the manner set
forth in Section 5(a)(i) during the period beginning on the date of termination
through the date of the Change of Control with any severance remaining to be
paid under this Section 5(c)(i) payable in a lump sum on the closing date of the
Change of Control (or, if later, the Payment Commencement Date); and,

 

ii.          If the Executive (including any family members) is participating in
the Company’s group health plan and/or dental plan at the time the Executive’s
employment terminates (and such termination is as described in (i) above), the
Company will pay the Executive a lump sum cash amount equal to twelve times the
full monthly premium cost of that participation, as determined on the date of
termination, payable in a lump sum on the Payment Commencement Date.  The
Company will also pay the Executive on the date of termination any Base Salary
earned but not paid through the, date of termination and pay for any vacation
time accrued but not used to that date.  In addition, the Company will pay the
Executive any bonus which has been awarded to the Executive, but not yet paid on
the date of termination of his employment, payable at such time when bonuses are
paid to executives of the Company generally in accordance with the timing rules
of Section 2(a).

 

iii.          Any obligation of the Company to provide the Executive severance
payments or other benefits under this Section 5(c) is conditioned on the
Executive’s signing, returning and not revoking the Employee Release by the
deadline specified therein (and in all events within 60 days following the
termination of the Executive’s employment), which release shall not apply to (i)
claims for indemnification in the Executive’s capacity as an officer or director
of the Company under  the Company’s Certificate of Incorporation, By-laws or
agreement, if any, providing for director or officer indemnification, (ii)
rights to receive insurance coverage and payments under any policy maintained by
the Company and (iii) rights to receive retirement benefits that are accrued and
fully vested at the time of the Executive’s termination and rights under such
plans protected by ERISA. 

 

(d)          Except for any right the Executive may have under applicable law to
continue participation in the Company’s group health and dental plans under
COBRA, or any successor law, benefits shall terminate in accordance with the
terms of the applicable benefit plans based on the date of termination of the
Executive’s employment, without regard to any continuation of Base Salary or
other payment to the Executive following termination.

 

(e)          Provisions of this Agreement shall survive any termination if so
provided in this Agreement or if necessary or desirable to accomplish the
purposes of other surviving provisions, including without limitation the
Executive’s obligations under Section 3 of this Agreement and under the Employee
Non-Solicitation, Non- Competition, Confidential Information and Inventions
Assignment Agreement.  The obligation of the Company to make payments to the
Executive or on the Executive’s behalf under Section 5 of this Agreement is
expressly conditioned upon the Executive’s continued full performance of the
Executive’s





--------------------------------------------------------------------------------

 



obligations under Section 3 hereof, under the Employee Non-Solicitation,
Non-Competition, Confidential Information and Inventions Assignment Agreement to
be executed herewith, and under any subsequent agreement between the Executive
and the Company or any of its Affiliates relating to confidentiality,
non-competition, proprietary information or the like; provided however that any
future agreement that Executive is asked to execute does not impose any greater
restrictions or obligations upon Executive or upon his post-termination
activities than the agreements signed at the outset of his employment with the
Company.

 

6.          Definitions.  For purposes of this agreement; the following
definitions apply:

 

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

 

“Change of Control” shall mean (i) the acquisition of beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly by any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
of securities of the Company representing a majority or more of the combined
voting power of the Company’s then outstanding securities, other than an
acquisition of securities for investment purposes pursuant to a bona fide
financing of the Company; (ii) a merger or consolidation of the Company with any
other corporation in which the holders of the voting securities of the Company
prior to the merger or consolidation do not own more than 50% of the total
voting securities of the surviving corporation; or (iii) the sale or disposition
by the Company of all or substantially all of the Company’s assets other than a
sale or disposition of assets to an Affiliate of the Company or a holder of
securities of the Company; notwithstanding the foregoing, no transaction or
series of transactions shall constitute a Change of Control unless such
transaction or series of transactions constitutes a “change in control event”
within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).

 

“Payment Commencement Date” shall mean the Company’s next regular payday for
executives that follows the earlier of (a) the expiration of sixty (60) calendar
days from the date the Executive’s employment terminates, and (b) with respect
to payments or benefits that are within the Short-Term Deferral Exception (as
defined below), the Separation Pay Exception (as defined below) or the stock
right exception under Section 409A, the effective date of the Employee Release.

 

“Person” means an individual, a corporation, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any of its Affiliates.

 

7.          Conflicting Agreements.  The Executive hereby represents and
warrants that his signing of this Agreement and the performance of his
obligations under it will not breach or be in conflict with any other agreement
to which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against competition or similar covenants or any court
order that could affect the performance of the Executive’s obligations under
this Agreement.   The Executive agrees that he will not disclose to or use on
behalf of the Company any proprietary information of a third party without that
party’s consent.    

 

8.          Withholding; Other Tax Matters.  Anything to the contrary
notwithstanding, (a) all payments required to be made by the Company hereunder
to Executive shall be subject to the





--------------------------------------------------------------------------------

 



withholding of such amounts, if any, relating to tax and other payroll
deductions as the Company may reasonably determine it should withhold pursuant
to any applicable law or regulation, and (b) all severance payments and benefits
payable pursuant to Sections 5(a) and 5(c) hereof shall be subject to the terms
and conditions set forth on Exhibit B attached hereto. The Company will pay all
reasonable legal fees, incurred in connection with the drafting, negotiation,
and execution of this Agreement and the drafting of any related agreements, in
each case, within 30 days following presentation by the Executive of an invoice
therefor.

 

9.          Assignment.  Neither the Executive nor the Company may make any
assignment of this Agreement or any interest in it, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the Executive’s consent to one of its Affiliates or to any Person with
whom the Company shall hereafter affect a reorganization, consolidate with, or
merge into or to whom it transfers all or substantially all of its properties or
assets.    This Agreement shall inure to the benefit of and be binding upon the
Executive and the Company, and each of our respective successors, executors,
administrators, heirs and permitted assigns.

 

10.          Severability.  If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

11.          Miscellaneous.  This Agreement, together with the Employee
Non-Solicitation, Non-Competition, Confidential Information and Inventions
Assignment Agreement, sets forth the entire agreement between the Executive and
the Company and replaces all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.  This Agreement may not be modified or amended, and no
breach shall be deemed to be waived, unless agreed to in writing by the
Executive and an expressly authorized representative of the Board.  The headings
and captions in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement.    This
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument.
   This is a Massachusetts contract and shall be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
the conflict-of-laws principles thereof.

 

12.         Notices.  Any notices provided for in this Agreement shall be in
writing and shall be effective when delivered in person, consigned to a
reputable national courier service for overnight delivery or deposited in the
United States mail, postage prepaid, and addressed to the Executive at the
Executive’s last known address on the books of the Company or, in the case of
the Company, to it by notice to the Chairman of the Board of Directors, c/o
Verastem, Inc. at its principal place of business, or to such other addressees)
as either party may specify by notice to the other actually received.

 

[Rest of page intentionally left blank.]

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first stated above.

 

 

 

 

THE EXECUTIVE

 

THE COMPANY

 

 

 

 

 

 

/s/ Greg Berk

 

/s/ Robert Forrester

Greg Berk

 

Robert Forrester

 

 

President and Chief Executive Officer

 







--------------------------------------------------------------------------------

 



Exhibit A

 

[EMPLOYEE RELEASE]

 







--------------------------------------------------------------------------------

 



Exhibit B

 

Payments Subject to Section 409A

 

1.          Subject to this Exhibit B, any severance payments that may be due
under the Agreement shall begin only upon the date of the Executive’s
“separation from service” (determined as set forth below) which occurs on or
after the termination of Executive’s employment.  The following rules shall
apply with respect to distribution of the severance payments, if any, to be
provided to Executive under the Agreement, as applicable:

 

(a)          It is intended that each installment of the severance payments
under the Agreement provided under shall be treated as a separate “payment” for
purposes of Section 409A.  Neither the Company nor Executive shall have the
right to accelerate or defer the delivery of any such payments except to the
extent specifically permitted or required by Section 409A.

 

(b)          If, as of the date of Executive’s “separation from service” from
the Company, Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments shall be made on
the dates and terms set forth in the Agreement.

 

(c)          If, as of the date of Executive’s “separation from service” from
the Company, Executive is a “specified employee” (within the meaning of Section
409A), then:

 

(i)          Each installment of the severance payments due under the Agreement
that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when Executive’s separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A (the
“Short-Term Deferral Exception”) and shall be paid on the dates and terms set
forth in the Agreement; and

 

(ii)         Each installment of the severance payments due under the Agreement
that is not described in this Exhibit B, Section 1(c)(i) and that would, absent
this subsection, be paid within the six-month period following Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
Executive’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments if and to the maximum
extent that that such installment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary

 







--------------------------------------------------------------------------------

 



 

separation from service, the “Separation Pay Exception”).  Any installments that
qualify for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii)
must be paid no later than the last day of Executive’s second taxable year
following the taxable year in which the separation from service occurs.

 

2.          The determination of whether and when Executive’s separation from
service from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h).  Solely for purposes of this Exhibit B, Section 2, “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.

 

3.          The Company makes no representation or warranty and shall have no
liability to Executive or to any other person if any of the provisions of the
Agreement (including this Exhibit) are determined to constitute deferred
compensation subject to Section 409A but that do not satisfy an exemption from,
or the conditions of, that section.



--------------------------------------------------------------------------------